Case 2:18-cv-11776-AJT-EAS ECF No. 105 filed 04/14/20        PageID.2912   Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 JOHN DOE,
                                                   Case No. 18-11776
              Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
 v.                                                ARTHUR J. TARNOW

 UNIVERSITY OF MICHIGAN, ET AL.,                   U.S. MAGISTRATE JUDGE
                                                   ELIZABETH A. STAFFORD
              Defendants.

                                        /

         ORDER TO RESPOND AND APPEAR FOR TELEPHONE CONFERENCE

       On April 10, 2020, Plaintiff filed a Motion for Injunctive Relief Pending

 Appeal [97], asking this Court to adjourn his misconduct hearing until May 8, 2020,

 after the completion of his final exams. (ECF No. 97). As the hearing is currently

 scheduled for Wednesday, April 22, Plaintiff also asks for expediated consideration

 of his motion. (ECF No. 100). On April 13, 2020, Defendants filed a Motion to Strike

 [104] Plaintiff’s motion for lack of jurisdiction. (ECF No. 104).

       Given that this dispute is largely a scheduling disagreement and time is of the

 essence, the Court encourages both parties to promptly arrange a hearing date and

 time that will benefit all involved parties. With that said, both parties may respond

 to each other’s pending motions no later than Thursday, April 17, 2020 at 12:00



                                     Page 1 of 2
Case 2:18-cv-11776-AJT-EAS ECF No. 105 filed 04/14/20       PageID.2913      Page 2 of 2




 p.m. to allow full briefing. The Court will subsequently hold a telephone conference

 with the parties on Thursday, April 17, 2020 at 3:00 p.m.

       IT IS ORDERED that Defendants may respond to Plaintiff’s Motion for

 Injunctive Relief Pending Appeal [97] no later than Thursday, April 17, 2020 at

 12:00 p.m.

       IT IS FURTHER ORDERED that Plaintiff may respond to Defendants’

 Motion to Strike Doe’s Motion for Injunctive Relief Pending Appeal [104] no later

 than Thursday, April 17, 2020 at 12:00 p.m.

       IT IS FURTHER ORDERED that the parties will appear via telephone for

 a conference before the Court on Thursday, April 17, 2020 at 3:00 p.m. Parties

 should submit their telephone numbers via email to the Court’s Case Manager,

 Michael Lang (Mike_Lang@mied.uscourts.gov).



       SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
 Dated: April 14, 2020                 Senior United States District Judge




                                     Page 2 of 2
